NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

SANOFI-AVENTIS DEUTSCHLAND GMBH,
Plaintiff-Appellee,
v.

GENENTECH, INC.,
Defendant-Appellant,

AND

BIOGEN IDEC INC.,
Defendant.

2012-1454

Appeal from the United States District Court for the
Northern District of California in consolidated case nos.
08-CV-4909 and 09-CV-4919, Judge Susan Illston.

ON MOTION

ORDER

Genentech, Inc. moves for the court to schedule oral
argument in the case in September. Sanofi-Aventis
Deutschland GmbH opposes.

SANOFI-AVENTIS DEUTSCHLAND V. GENENTECH, INC. 2

By the time the motion was received by the court, the
September calendar had been schedu1ed. The court
previously denied a motion to expedite oral argument

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is denied. Oral argument will be sched-
uled in the usual course.

FoR THE CoURT
 1 1  /s/ J an Horbaly
Date J an Horbaly
Clerk
cc: William E. Solander, Esq.
Charles K. Verhoeven, Esq. F|\_Eg
APPEA|.SFOH
826 u's.T?l%li=§-ESFSAL C\RCU\T
SEP 1 1 ZUTL

JANHURBA[Y
CLE¥K